Citation Nr: 0823295	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-41 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri. In that decision, the RO denied service 
connection for tinnitus.


FINDING OF FACT

The veteran did not exhibit tinnitus in service, and such a 
disability is not otherwise related to service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and To Assist

The Veteran's Claims Assistance Act (VCAA), which was enacted 
on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an August 2004 letter informed the 
veteran of the requirements for his claim for service 
connection for tinnitus.  This document also notified him 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to this issue but that he must 
provide enough information so that the agency could request 
the relevant records.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The August 2004 letter was issued prior to 
the RO's initial denial of the veteran's tinnitus claim in 
January 2005.  The letter satisfies the timing requirements 
of VCAA notification.  Pelegrini II.  See also VAOPGCPREC 
7-2004 (July 16, 2004) and Mayfield v. Nicholson, 444 F.3d 
at 1333.  

The Board acknowledges that the veteran was not informed of 
the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, as 
will be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
tinnitus.  In light of this denial, no rating or effective 
date will be assigned.  Thus, the Board finds that there can 
be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of the 
tinnitus claim adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his/her 
claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection issue adjudicated in this decision.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  He has been accorded a pertinent VA examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claim of tinnitus 
adjudicated in this decision.  Under the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issue 
of entitlement to service connection for tinnitus based upon 
the evidence currently of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran maintains that his tinnitus originated during his 
active military duty.  The veteran states in his April 2005 
notice of disagreement that he has had tinnitus, "ever since 
[he] was in the military."  In a July 2004 statement, the 
veteran attributes his tinnitus to his time in the Republic 
of Vietnam "with constant exposure to all types of weapons 
fire, artillery, mortars, and rockets."  Service records for 
the veteran affirm that the veteran served in Vietnam as a 
Field Artillery Radar Operator.

Service medical records are, however, negative for complaints 
of, treatment for, or findings of, tinnitus.  According to 
post-service medical records, the veteran was first diagnosed 
with tinnitus in January 2005.

The veteran's representative requests a VA audiological 
examination and medical opinion to clarify this matter.  
However, the veteran was given an examination and opinion in 
January 2005.  At that examination, the examiner noticed 
there was no tinnitus ever reported by the veteran while he 
was in service.  In addition, the veteran was uncertain when 
his tinnitus actually began.  In particular, the veteran 
stated that he first began experiencing tinnitus "20-30 
years ago or more."  The veteran's history of acoustic 
trauma was noted, but it was also noted that hearing acuity 
was within normal limits.  The examiner states in his 
opinion, "[c]onsidering the evidence, it is not as likely as 
not that tinnitus was caused by or is the result of military 
service."

As this evidence illustrates, the veteran's tinnitus was not 
diagnosed for more than thirty-seven years after his 
retirement from active military duty.  Significantly, the 
claims folder contains no competent evidence associating the 
tinnitus with his active military service.  (The veteran's 
assertion that his tinnitus resulted from his service in the 
Republic of Vietnam, is unsubstantiated by competent medical 
evidence.)  The veteran filed several previous claims for 
compensation from 1976 to 1996 and never mentioned tinnitus 
and tinnitus was not mentioned in the clinical records prior 
to the 2005 examination.  The preponderance of the evidence 
is clearly against his claim for service connection for 
tinnitus.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The benefit-of-the-doubt rule does not apply, and this 
service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for tinnitus is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


